Citation Nr: 1232350	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  08-26 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected gout, currently evaluated as 20 percent disabling prior to March 12, 2007 and 40 percent disabling beginning on that date. 



REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to August 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the RO. 

In April 2011 and October 2011, the Board remanded this case to the RO for additional development of the record. 

In August 2011, the Veteran testified at a videoconference hearing held at the RO before the undersigned Veterans Law Judge. A transcript of this proceeding has been associated with the Veteran's claims file. 

The Board has reviewed the records contained in the Veteran's Virtual VA paperless claims processing system. These records are largely duplicative of those contained in his physical claims file. 



FINDING OF FACT

Throughout the period for the appeal, the Veteran is shown to have missed between 15 and 30 days of work per year due to incapacitation from his service-connected gout disability. 



CONCLUSION OF LAW

The criteria for the assignment of a rating of 60 percent for the service-connected gout for the period of the appeal are met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41, 4.71(a) including Diagnostic Codes 5002, 5017 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, the Board is responsible for evaluating the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011).  

Indeed, in Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."   

To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Furthermore, the Board notes that it has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the issue adjudicated herein and what the evidence in the claims file shows, or fails to show, with respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The law and regulations also require VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

In March 2006, the Court issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) and held that the notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  

As previously defined by the courts, those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Board also notes that the Court has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess, supra.

In the present case, VA issued a VCAA notice letter to the Veteran in August 2006.  This letter informed the Veteran of what evidence was required to substantiate his increased rating claim and of his and VA's respective duties for obtaining evidence.  

The August 2006 letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess.  In short, the record indicates that the Veteran received appropriate notice pursuant to VCAA.

VCAA also provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  

An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In the present appeal, the Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  

In this capacity, in April 2011 and October 2011, the Board remanded the Veteran's claim for additional development of the record. Specifically, in April 2011 the Veteran was to be scheduled for a hearing. In October 2011, the Board requested that the AMC obtain the Veteran's relevant VA treatment records and schedule him for an examination. 

As noted in the Introduction, the Veteran was afforded a hearing with the undersigned Veterans Law Judge in August 2011. Following the Board's October 2011 remand, the Veteran's relevant VA outpatient treatment records were obtained and he was afforded a VA examination in November 2011. 

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Further, the record contains the Veteran's service treatment records, VA outpatient medical records, private medical records, a statement from the Veteran's employer and a VA endocrine examination report.  

The Board has carefully reviewed the Veteran's statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in its analysis, the Veteran was provided with a VA examination in November 2011.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He exercised the option of a personal hearing and was afforded one in August 2011 as detailed in the Introduction. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

Essentially, all available evidence that could substantiate the claim has been obtained. There is no indication in the file that there are additional relevant records that have not yet been obtained.  


II. Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Court has held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Gout is to be rated under Diagnostic Code 5002 (arthritis, rheumatoid). 38 C.F.R. § 4.71a, Diagnostic Code 5017 (2011).

Rheumatoid arthritis as an active process with constitutional manifestations associated with active joint involvement that is totally incapacitating warrants a 100 percent disability rating; with less symptomatology than the criteria for a 100 percent rating but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods a 60 percent evaluation is assigned; with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year a 40 percent evaluation is assigned; and one or two exacerbations a year in a well-established diagnosis warrants a 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).

Diagnostic Codes 5017 and 5002 are deemed by the Board to be the most appropriate codes not only because Diagnostic Code 5017 pertains specifically to the disability at issue (gout), but also because Diagnostic Code 5002 provides specific guidance as to how symptoms of this disability are to be evaluated. 

The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Codes 5017-5002.


III. Analysis

The Veteran's service-connected gout is currently rated as 20 percent disabling prior to March 12, 2007 and 40 percent disabling on and after that date. 

As noted, in order to warrant a 40 percent disability rating under Diagnostic Code 5002, the evidence must demonstrate symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year. 

After reviewing the evidence of record, conducting an interview with the Veteran, and performing a clinical examination, the November 2011 VA examiner stated that the Veteran has been experiencing 2-3 flare-ups of his gout since he separated from service.  See the November 2011 VA examination report, page 3; see also a March 2006 statement from O.S., M.D.  In various VA outpatient treatment records, the Veteran reported experiencing 4-6 flares per year.  See a November 2007 VA treatment report. These exacerbations are manifested by pain, stiffness, warmth and swelling of his joints. See the November 2011 VA examination report.

The Veteran reported that, during a flare-up, he could not drive and therefore was unable to work in his career as a limo driver. The Veteran also reported that he missed 2-3 weeks of work per year due to his gout flare-ups. See the November 2011 VA examination report, page 3; see also a June 2007 statement from the Veteran's employer.

Based on the above, the Board finds that a 40 percent rating is warranted throughout the appeal period based on the evidence which indicates that the Veteran experiences at least 2-3 exacerbations of his gout per year which are productive of pain, stiffness, warmth and swelling in his joints which prevents him from working.

For a rating in excess of 40 percent the evidence must show one of the following: total incapacitation as result of gout, manifestations less than total incapacitation but with weight loss and anemia productive of severe impairment of health, or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.

The medical evidence does not show the Veteran's gout resulting in total incapacitation, nor does the Veteran allege he has total incapacitation from his goat disability. Additionally, the medical evidence does not show the Veteran experiencing weight loss or anemia as a result of his gout.

The record indicates that the Veteran experiences gout flares ups that cause him to miss work and, due to work absences, his gout disability more closely approximates a 60 percent rating.  For example, in a November 2007 VA treatment note, the Veteran reported that would miss 3-5 days of work during a flare up and experienced flare-ups 4-6 times per year.  The November 2011 VA examination reported that the Veteran's gout exacerbations will last "3-5 days, on occasion up to a week" and that these attacks will occur as often as 3 times a year. 

The private medical records also reflect that the Veteran has sought emergency room treatment for his gout. See a July 2004 private treatment record. 

After resolving the benefit of the doubt in favor of the Veteran, the Board finds that the service-connected gout disability more closely approximated the criteria throughout the appeal period. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7. A 60 percent rating contemplates severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods.

As noted, during the November 2007 VA treatment note, the Veteran reported missing between 15-30 days per year due to his gout flare-ups and during the November 2011 VA examination the Veteran reported that he will miss up to three weeks (15 days) of work per year due to his service-connected disability. The Board finds that these absences demonstrate that the Veteran's gout disability more closely approximate the criteria for a 60 percent rating under Diagnostic Code 5017. 

As the Veteran filed his claim seeking an increased rating on June 14, 2006, a 60 percent rating is warranted from June 14, 2005.  See Hart v. Mansfield, 21 Vet.App. 505 (2007) (when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame.) 

The Board has considered whether a rating in excess of 60 percent is for application, but there is no evidence of total incapacitation due to gout to warrant a rating in excess of 60 percent. The Veteran does not appear to contend otherwise. 

Under Floyd v. Brown, 9 Vet.App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected gout. The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. 

In fact, as discussed, the symptomatology of the Veteran's disability is specifically contemplated under the appropriate ratings criteria.  Accordingly, the Board finds that the service-connected disability picture is reasonably addressed by the established rating criteria.

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot. 

The Board therefore has determined that referral for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not indicated.


ORDER

An increased disability evaluation of 60 percent, but no higher, is granted from June 14, 2005, for the service-connected gout, subject to controlling regulations applicable to the payment of monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


